Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 1 of 7
                                                    Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 2 of 7
       Recommended Adult Immunization Schedule                                                                                                                                   UNITED STATES

      for ages 19years or older                                                                                                                                                  ^0
      How to use the adult immunization schedule                                                                       Recommended bythe Advisory Committee on Immunizatton Practices
          Determine recommended                 Assess need for additional           Reviewvaccinetypes,
                                                                                                                       (www.cdc.gov/vaccines/acip)andapprovedbytheCentersforDisease
          vaccinations by age                   recommended vaccinations             frequencies,and intervals,
                                                                                                                       Control andPrevention (www.cdc.gov), American ColtegeofPhysicians
          (Table1)                              by medteal condition and             and considerd:ionsfor
                                                                                                                       (www^cponline.org),AmericanAcademyofFamilyPhysicians(www.aafp.org),
                                                other indications (Table 2)
                                                                                                                       AmericanCollegeofObstetriciansandGynecologists(www.acog.org),and
                                                                                     special situations (Notes)        AmericanCollegeofNurse-Midwives(www.midwife.org).
Vaccines in the Adult Immunization Schedule*
                                                                                                                      Report
    Vaccines                                                           Abbreviations           Trade names            . Suspected cases of reportable vaccine-preventable diseases or outbreaks to
    Haemophilus influenzaetype b vaccine                                                                                the local or state health department
                                                                                                Hiberix               . Clinically significant postvaccination reactions to the Vaccine Adverse Event
    HepatitisA vaccine                                                 HepA                    Havrix                  ReportingSystematwww.vaers.hhs.govor 800-822-7967
                                                                                               Vaqta                  Injury claims
    HepatitisA andhepatitisB vaccine                                   HepA-HepB               Twinrix                Allvaccinesincludedintheadultimmunizationscheduleexceptpneumococcal
    HepatitisB vaccine                                                 HepB                    Engerix-B
                                                                                                                      23-valentpolysaccharideandzostervaccinesarecoveredbytheVaccineInjury
                                                                                               Recombivax HB          Compensation Program. Information on howto file a vaccine injury claim is
                                                                                               Heplisav-B             availableatwww.hrsa.gov/vaccinecompensationor 800-338-2382.
    Human papillomavirus vaccine                                       HPV vaccine             Gardasil 9             Questions or comments
    Influenza vaccine, inactivated                                     11V                    ' Manybrands            Contactwww.cdc.gov/cdc-infoor800-CDC-INFO(800-232-4636),in Englishor
    Influenzavaccine, live attenuated
                                                                                                                      Spanish,8 a.m-8p.m.EXMondaythroughFriday,excludingholidays.
                                                                                               FtuMistQuadrivalent
    Influenzavaccine,»ecombinant                                       RIV                     FlublokQiacMvalent            DownloadtheCDCVaccineSchedulesAppforprovidersat
    Measles, mumps, and rubella vaccine                                MMR                     M-M-Rlt
                                                                                                                             www.cdc.gov/vaccines/schedules/hcp/scheduie-app.html.
    MeningococcalseroyoupsA,C,W,Y vaccine                              MenACWY                 Menactra               Helpful information
                                                                                               Menveo                 «CompleteACIPrecommendations:
    Meningococcalserogroup B vaccine                                   MenB-4C                 Bexsero                 www.cdc.gov/vaccines/hcp/acip-recs/index.html
                                                                       MenB-FHbp               Trumenba               . General Best PracticeGuidelinesfor Immunization
                                                                                                                        (including contraindications and precautions):
    Pneumococcal13-valentconjugatevaccine                              PCV13                   Prevnar13
                                                                                                                       www.cdc.gov/vaccines/hcp/acip-recs/general-recs/index.html
    Pneumococcal23-valentpolysaccharidevaccine                         PPSV23                  Pneumovax              . VaccineInformationStatements:www.cdc.gov/vaccines/hcp/vis/index.html
    Tetanus and diphtheriafsoxoids                                                             Teniwac                . Manualfor the SurveillanceofVaccine-PreventableDiseases
                                                                                               Td vaccine              (including case identification and outbreak response):
                                                                                                                       www.cdc. gov/vaccines/pubs/surv-manual
    Tetanus and diphtheria toxoids and aceUular pertussis vaccine      Tdap                    Adacel
                                                                                               Boostrix
                                                                                                                      . Travelvaccinerecommendations:www.cdc.gov/travel
    VariceJlavaccine                                                   VAR
                                                                                                                      ' RecommendedChildandAdolescentImmunizationSchedule,UnitedStates,
                                                                                               Varivax
                                                                                                                       2019:www.cdc.gov/vaccines/schedules/hcp/child-adolescent.html
    Zostervaccine, recombinant                                         RZV                     Shingrix
    Zoster vaccine live                                                ZVL                     Zostavax
.
Administer recommended vaccines ifvaccination history is Incomplete or unknown. Donot restart oradd dosesto vaccine                                    U. S. Department of
seriesforextended intervals betweendoses.Theuseoftradenamesisforidentification purposes onlyanddoesnotimply                                            Health and Human Services
endorsementbythe ACIPorCDC.                                                                                                                            Centers for Disease
                                                                                                                                                       Control and Prevention
                                      Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 3 of 7
                      Recommended Adult Immunization Schedule byAge Group
                      United States, 2019
  Vaccine
                                       19-21 years                         22-26 years                       27-49years                         50-64years                        s65 years
                    (UV)or
  Influenzarecombjnant (RIV)                                                                              1 dose iwuially
  Influenzalive attenuated
  (LAIV)                                                                                                  1 doseannually
  Tetanus,diphtheria,pertussis
  (TdaporTd)                                                                                 deseTdap,thenTdboosterevery 10yrs
  Measles,mumps, rubella
  (MMR)                                                                    1 or 2 dosesdependi              indncatioa(ifbwnin 1957®rlatter)
  Varicella
  (VAR)                                              2 doses (if bom in 1980 or later)
  Zoster recombinant
  (RZV) (preferred)                                                                                                                                               2 doses
  Zoster live
  (ZVL)                                                                                                                                                            1 dose
  Human papitlomavirus (HPV)
  Female                         2 or 3 doses depending on age at initial vacdraatkm
  Human papillomavirus (HPV)
  Male                           2®r3dosesd<                          a mtlalvacc

  Pneumococcalconjugate
 (PCV13)
 Pneumococcalpolysaccharide
 (PPSV23)                                                                                    1 or 2                                                                                 1 dose
 Hepatitis A
 (HepA)
 Hepatitis B
 (HepB)
 Menmgococcal A, C,W, Y
 (MenACWY)
 Meningococcal B
 (MenB)
 Haemophilusinfluenzaetype b
 (Hfb)
                                   Recommendedvaccinationforadultswhomeetagerequirement,                       Recommended vaccination for adults with an            No recommendation
                                   lackdocumentation ofvaccination, or lackevidence ofpast infection           additional risk factor or another indication




02/19/19
                                                                                           CentersforDiseaseControl andPrevention I Recommended Adult Immunization Schedule, United States,2019 | Page 2
                                                      Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 4 of 7
                        Recommended Adult Immunization Schedule by Medical Condition and Other Indications
                        United States, 2019
                                               Immuno-          H IV infection                           End-stage
                                                                                       Asplenia,                              Heart or
                       Pregnancy ^Ss^ <200
                                       CD4count, c^^'ent
                                           £200 deficiencies
                                                                                                              renal
                                                                                                        d,s.^;.n           ':,"^S.     ".=.-
                                                                                                                                                Chronic liver
                                                                                                                                                                    "".e,.s
                                                                                                                                                                                         Health care
                                                                                                                                                                                         personnel2
                                                                                                                                                                                                          Men who have
                                                                                                                                                                                                           sex   with men
                                               infection)                                                                   alcoholism
                                                                                                       hemodialysis

  IIVorRTV                                                                                                        doseannually

  LAIV                                           CONTRAINDICATED


  ^p"T 1d^s^'ch                                                                              1 dose Tdap, then Td booster every 10 yrs

  MMR                          CONTRAINDICATED                                                                              or 2 cfasesc ependingon indteation

  VAR                          CONTRAINDICATED                                                                                               2 doses

  KZV(preferred)         DELAY                                                                                                             doses att age >50 yrs

 ZVL                           CONTRAINDICATED                                                                                              dose at age &60 yrs

  HPVFemale              DELAY            3 doses threugh age 26 yrs                                                      2 ©r3 dosesthrough age26yrs

 HPVMale                                  3 doses                   sge26yrs                                              2 or 3 doses through age 21 yrs                                                   2 or 3 doses
                                                                                                                                                                                                         through age26yrs

 PCV13

 PPSV23                                                                                                                        1, 2, or 3 dosesdependmgon ageand indlii

 HepA                                                                                                                                         3 doses depen

 HepB                                                                                                                                         3 dtosesdependingon vaccine

 MenACWY                                                            s d®|pendingan indication,

 IVIenB                                                               2 or    ct       depending

 Hib                                      3 doses HSCT3
                                         recipiwttsonly
       Recommended vaccination for adults              Recommended vaccination             Precaution-vaccinemight               Delayvaccinationuntil          Contraindicated-vaccine                No recommendation
       whomeet agerequirement, lack                    for adults with an additional       be indicated if benefit of            afterpregnancyif               should not be administered
       documentation of vaccination, or lack           riskfactor or another               protection outweighs risk of          vaccine is indicated           because of risk for serious
       evidenceof past infection                       indication                          adverse reaction                                                     adverse reaction

1.PrecautionforLAIVdoesnotapplyto a. lcoholism.2.Seenotesfor. influenza;hepatitisB;measles,mumps,andrubella;andvaricellavaccinations.3.Hematopoieticstemcelltransplant.
02/19/19
                                                                                                          CentersforDiseaseControlandPrevention | RecommendedAdultImmunizationSchedule,UnitedStates,2019 | Page 3
                                        Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 5 of 7
                        Recommended Adult Immunization Schedule
    Notes               United States, 2019
  Haemophilus influenzae type b vaccination                  Hepatitis B vaccination                                                      Human papillomavirus vaccination
Special situations                                          Routine vaccination                                                         Routine vaccination
. Anatomicalorfunctional asplenia (includingsickle          . Notat riskbut wantprotection from hepatitis B                             . Femalesthrough age26years and malesthrough
  cell disease): 1 dose Hib if previously did not receive     (identificationof riskfactornot required):2-or 3-dose                       age21 years:2- or 3-doseseriesHPVvaccine
  Hib;ifelective splenectomy, 1 dose Hib, preferablyat        series HepB (2-doseseries Heplisav-Bat least4 weeks                         depending on age at initial vaccination; males age
  least 14daysbeforesplenectomy                              apart [2-dose series HepB only applies when 2 doses                          22 through26years maybevaccinatedbasedon
. Hematopoieticstem cell transplant (HSCT):3-dose            of Heplisav-Bare used at least4 weeksapart] or 3-dose                        individualclinical decision(HPVvaccination routinely
  seriesHib4 weeksapartstarting 6-12 months after            series Engerix-B or Recombivax HB atO, 1, 6 months                           recommendedat age 11-12years)
  successfultransplant, regardlessof Hibvaccination          [minimum intervals:4 weeks between doses 1 and 2,                          . Age 15yearsor older at initialvaccination:3-dose
  history                                                    8 weeks between doses 2 and 3, 16 weeks between                              series HPV vaccine at 0, 1-2, 6 months (minimum
                                                             doses 1 and 3]) or 3-doseseries HepA-HepB(Twinrixat                          intervals: 4 weeks between doses 1 and 2, 12 weeks
                                                             0, 1, 6 months [minimum intervals: 4 weeks between                           between doses 2 and 3, 5 months between doses
  Hepatitis A vaccina ion
                                                             doses 1 and 2, 5 months between doses 2 and 3])                              1 and 3; repeat dose if administered too soon)
Routine vaccination                                         Special situations                                                          * Age9 through 14yearsat initial vaccinationand
. Notat riskbut wantprotection from hepatitis A             <.At risk for hepatitis B virus infection: 2-dose                             received 1 dose, or 2 doses less than 5 months
  (identification of risk factor not required): 2-dose       (Heplisav-B)or 3-dose(Engerix-B,RecombivaxHB)                                apart: 1 dose HPVvaccine
  series HepA (Havrix 6-12 months apart orVaqta              series HepB, or 3-dose series HepA-HepB as above                           . Age 9 through 14 years at initial vaccination and
  6-18 months apart [minimum interval: 6 months]) or         - Hepatitis C virus infection                                                received2 dosesat least 5 months apart: HPV
  3-doseseries HepA-HepB(Twinrixat 0, 1, 6 months            - Chronicliver disease(e.g., cirrhosis,fatty liver                           vaccination complete, no additionaldose needed
  [minimum intervals: 4 weeks between doses 1 and 2,          disease,alcoholic liver disease,autoimmune                                * If completed valid vaccination series with any HPV
  5 months between doses 2 and 3])                            hepatitis,alanineaminotransferase[ALT] or aspartate                         vaccine, no additional doses needed
Specialsituations                                             aminotransferase[AST] level greaterthan twice                             Special situations
. At riskfor hepatitisA virus infection:2-doseseries          upper limit of normal)                                                    . Immunocompromisingconditions(including HIV
  HepAor 3-doseseries HepA-HepBasabove                         HIVinfection                                                               infection)throughage26years:3-doseseries HPV
  - Chronic liver disease                                    - Sexualexposurerisk (e.g., sexpartners of hepatitis B                       vaccineat 0, 1 -2, 6 months as above
  - Clotting factordisorders                                  surface antigen (HBsAg)-positive persons; sexually                        . Men who have sex with men and transgender
  - Men who have sexwith men                                  active persons not in mutually monogamous                                   persons through age 26 years: 2- or 3-dose series
  - Injection or non-injection drug use                       relationships, persons seekingevaluation or                                 HPV vaccine depending on age at initial vaccination
   Homelessness                                               treatment for a sexually transmitted infection, men                         as above
  - Work with hepatitis A virus in research laboratory or     who have sex with men)                                                    . Pregnancy through age 26 years: HPV vaccination
   nonhuman primateswith hepatitisA virus infection          - Current or recent injection drug use                                       not recommended until after pregnancy; no
  -Travel in countries with high or intermediate             - Percutaneousor mucosal riskfor exposureto                                  intervention needed if vaccinated while pregnant;
   endemic hepatitis A                                        blood (e. g., household contacts of HBsAg-positive                          pregnancytesting not needed before vaccination
  -Close personal contact with international adoptee          persons; residents and staff of facilities for develop-
   (e.g., household,regular babysitting) in first60 days      mentally disabledpersons;healthcareandpublic
   afterarrival from countrywith high or intermediate         safetypersonnel with reasonablyanticipated risk
   endemic hepatitis A (administer dose 1 as soon             forexposureto bloodorblood-contaminatedbody
   as adoption is planned, at least 2 weeks before            fluids; hemodialysis, peritoneal dialysis, home dialysis,
   adoptee's arrival)                                         and predialysispatients;personswith diabetes mel-
                                                              litus age younger than 60 years and, at discretion of
                                                               treating clinician, those age 60 years or older)
                                                             - Incarcerated persons
                                                             -Travel in countries with high or intermediate
                                                               endemic hepatitis B
02/19/19                                                                               Centers for Disease Control and Prevention   I Recommended Adult Immunization Schedule, United States, 2019 | Page 4
                                    Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 6 of 7
                    Recommended Adult Immunization Schedule
           otes     United States, 2019
  Influenza vaccination                                    easles mumps and rubella vaccina ion                                Meningo oc al vaccination
Routine vaccination                                     Routine vaccination                                                  Specialsituationsfor MenACWY
. Persons age 6 months or older: 1 dose IIV, RIV, or    . No evidenceof immunityto measles, mumps, or                         . Anatomicalor functionalasplenia (includingsickle
  LAIVappropriate for age and health status annually      rubella: 1 dose MMR                                                   cell disease), HIVinfection, persistent complement
. Foradditionalguidance,seewww.cdc.gov/flu/              - Evidence of immunity: Born before 1957 (except                      component deficiency, eculizumab use: 2-dose
  professionals/index. htm                                health carepersonnel [see below]),documentation                      series MenACWY(Menactra, Menveo) at least 8 weeks
Specialsituations                                         ofreceipt ofMMR,laboratoryevidenceofimmunity                          apartandrevaccinateevery 5 years if riskremains
* Eggallergy, hivesonly: 1 dose11V,RIV,or LAIV            or disease (diagnosis of disease without laboratory                 . Travel in countrieswith hyperendemicor epidemic
  appropriatefor ageand health status annually             confirmation is not evidenceofimmunity)                              meningococcal disease, microbiologists routinely
. Eggallergymore severethan hives (e.g.,                Special situations                                                      exposedto Neisseriameningitidis:1 doseMenACWY
  angioedema,respiratorydistress): 1 dose 11V,RIV,or    . Pregnancywith no evidenceof immunityto                                and revaccinateevery 5 years if riskremains
  LAIVappropriate for age and health status annually      rubella: MMRcontraindicatedduring pregnancy;after                  . First-year college students who live in residential
  in medical setting under supervision of health care    pregnancy (before discharge from health care facility),               housing (if not previouslyvaccinatedat age
  provider who can recognize and manage severe           1 dose MMR                                                            16yearsor older) and military recruits: 1 dose
  allergic conditions                                   . Non-pregnantwomen of childbearingagewith no                          MenACWY
* Immunocompromising conditions (including HIV            evidenceof immunityto rubella: 1 doseMMR                           Special situations for MenB
  infection), anatomicalor functional asplenia,         . HIVinfectionwith CD4count >200ceIls/pLfor at                       . Anatomicalor functional asplenia(includingsickle
  pregnant women, close contacts and caregivers           least6 monthsand no evidenceof immunityto                            cell disease),persistent complement component
  of severely immunocompromised persons                  measles, mumps, or rubella: 2-dose series MMR                         deficiency,eculizumabuse, microbiologists
  in protected environment, use of influenza             at least4 weeksapart;MMRcontraindicatedin HIV                         routinelyexposedto Neisseriameningitidis:2-dose
  antiviral medicationsin previous48 hours,with          infectionwith CD4count <200cells/^L                                   series MenB-4C(Bexsero) at least 1 month apart,
  cerebrospinalfluid leakor cochlearimplant: 1 dose     * Severe immunocompromising conditions: MMR                            or 3-doseseries MenB-FHbp(Trumenba) at 0, 1-2,
  11Vor RIVannually (LAIVnot recommended)                contraindicated                                                       6 months (if dose 2 wasadministered at least 6 months
. Historyof Guillain-Barresyndromewithin6 weeks         . Studentsin postsecondaryeducational                                  after dose 1, dose 3 not needed); MenB-4C and MenB-
  of previous doseof influenzavaccine:Generally          institutions, international travelers, and household                  FHbpare not interchangeable(use sameproductfor
  should not be vaccinated                               or close personalcontactsof immunocompromised                         all doses in series)
                                                         persons with no evidence of immunity to measles,                    . Pregnancy:DelayMenB until after pregnancyunless
                                                         mumps, or rubella: 1 dose MMR if previously received                  at increasedriskand vaccination benefitoutweighs
                                                         1 dose MMR, or 2-dose series MMR at least 4 weeks                     potential risks
                                                         apartif previouslydid not receiveanyMMR                             . Healthy adolescents and young adults age
                                                        ' Health care personnel bom in 1957 or later with                      16through 23 years (age 16through I 8 years
                                                          no evidence of immunity to measles, mumps, or                        preferred) not at increased risk for meningococcal
                                                         rubella:2-doseseries MMRat least4 weeksapartfor                       disease:Basedon individualclinical decision,may
                                                         measles or mumps, or at least 1 dose MMR for rubella;                 receive2-doseseriesMenB-4Cat least 1 month apart,
                                                         if born before 1957, consider 2-dose series MMR at                    or 2-dose series MenB-FHbp at 0, 6 months (if dose
                                                         least 4 weeks apart for measles or mumps, or 1 dose                   2 wasadministered less than 6 months after dose
                                                         MMR for rubella                                                       1,administerdose3 at least4 months afterdose2);
                                                                                                                               MenB-4Cand MenB-FHbpare not interchangeable
                                                                                                                               (use same product for all doses in series)




02/19/19                                                                        Centers for DiseaseControl and Prevention | Recommended Adult Immunization Schedule, United States, 201? | Page 5
                                     Case 1:19-cv-00795-BPG Document 25-4 Filed 07/29/19 Page 7 of 7
                    Recommended Adult Immunization Schedule
   Notes            United States, 2019
  Pn umococcal vaccinati n                                      Tetanus dip theria, and pertussis accination                          * Health care personnel with no evidence of
Routine vaccination                                         Routine vaccination
                                                                                                                                        immunity to varicella: 1 doseVARif previously
                                                                                                                                        received 1 dose varicella-containing vaccine, or 2-dose
. Age 65 years or older (immunocompetent): 1 dose           " Previouslydid not receiveTdapat or afterage
                                                                                                                                        series VAR 4-8 weeks apart if previously did not receive
  PCV13 if previously did not receive PCV13, followed by      11 years: 1 doseTdap,thenTd boosterevery 10years
                                                                                                                                        anyvaricella-containingvaccine, regardlessofwhether
  1 dosePPSV23at least 1 yearafter PCV13andat least         Special situations                                                          U-S.-born before 1980
  5 years after last dose PPSV23                            . Previously did not receive primary vaccination
                                                                                                                                      . HIVinfectionwith CD4count >200cells/^Lwith no
  - Previously received PPSV23 but not PCV13 at age           series for tetanus, diphtheria, and pertussis: 1 dose                    evidence of immunity: Consider 2-dose series VAR
    65 years or older: 1 dose PCV13 at least 1 year after       Tdapfollowed by 1 doseTd at least4 weeksafterTdap,
    PPSV23                                                                                                                             3 months apart based on individual clinical decision;
                                                                and anotherdoseTd 6-12 months after lastTd (Tdap                       VAR contraindicated in HIV infection with CD4 count
  -When both PCV13and PPSV23are indicated,                      can be substituted for anyTd dose,but preferredas
    administer PCV13first (PCV13 and PPSV23should not
                                                                                                                                        <200cells/pL
                                                              first dose); Td booster every 10 years thereafter                       . Severe immunocompromising conditions: VAR
    be administered during same visit)                      . Pregnancy: 1 doseTdap during each pregnancy,                             contraindicated
Special situations                                              preferablyin earlypartofgestationalweeks27-36
. Age 19 through 64 years with chronic medical              «For information on use ofTdap orTd as tetanus
  conditions (chronic heart [excluding hypertension],           prophylaxisin wound management,seewww.cdc.gov/                         Zoster vaccination
  lung, or liver disease;diabetes),alcoholism,or                mmwr/volumes/67/rr/rr6702a1 .htm                                      Routine vaccination
  cigarette smoking: 1 dose PPSV23                                                                                                    * Age50yearsor older:2-doseseries RZV2-6 months
. Age 19 years or older with immunocompromising                                                                                        apart (minimum interval: 4 weeks; repeat dose if
                                                                Varicella vaccina ion
  conditions (congenital or acquired                                                                                                   administered too soon) regardless of previous herpes
  immunodeficiency[including B-andT-lymphocyte              Routine vaccination
                                                                                                                                       zoster or previously received ZVL (administer RZV at
  deficiency,complement deficiencies,phagocytic             . No evidence of immunity to varicella: 2-dose series                      least 2 months after ZVL)
  disorders, HIV infection], chronic renal failure,             VAR4-8 weeksapart if previously did not receive                       * Age60years or older:2-doseseries RZV2-6 months
  nephroticsyndrome, leukemia,lymphoma,                         varicella-containingvaccine(VARor MMRV[measles-                        apart (minimum interval: 4 weeks; repeat dose if
  Hodgkindisease,generalizedmalignancy,                         mumps-rubella-varicellavaccine]for children);if                        administered too soon) or 1 dose ZVL if not previously
  iatrogenic immunosuppression [e. g., drug or                  previously received 1 dosevaricella-containing                         vaccinated (if previously received ZVL, administer RZV
  radiationtherapy], solidorgantransplant,                      vaccine: 1 dose VAR at least 4 weeks after first dose
                                                                                                                                        at least2 months afterZVL);RZVpreferred overZVL
  multiple myeloma) or anatomical or functional                 -Evidenceof immunity: U.S.-born before 1980(except
                                                                                                                                      Special situations
 asplenia (including sicklecell diseaseand other                 for pregnantwomen and health carepersonnel
                                                                                                                                      . Pregnancy:ZVLcontraindicated;considerdelaying
  hemoglobinopathies): 1 dose PCV13 followed by                  [see below]), documentation of 2 doses varicella-
                                                                                                                                        RZV until after pregnancy if RZV is otherwise indicated
  1 dose PPSV23 at least 8 weeks later, then another             containingvaccineat least4 weeksapart, diagnosis
                                                                                                                                      * Severe immunocompromising conditions
 dose PPSV23 at least 5 years after previous PPSV23;             orverificationofhistoryofvaricella or herpeszoster
                                                                                                                                       (including HIVinfection withCD4count <200cells/
 at age 65 years or older, administer 1 dose PPSV23              by a health care provider, laboratory evidence of
                                                                                                                                       pL): ZVLcontraindicated;recommended use of RZV
 at least5 yearsaftermost recent PPSV23(note: only               immunity or disease
                                                                                                                                       under review
  1 dose PPSV23 recommended at age 65 years or older)       Special situations
* Age 19yearsor olderwith cerebrospinalfluid leak           .
                                                                Pregnancy with no evidence of immunity to
 or cochlear implant: 1 dose PCV13 followed by 1 dose           varicella:VARcontraindicatedduring pregnancy;after
 PPSV23at least8 weekslater; at age65 yearsor older,            pregnancy(before dischargefrom health carefacility),
 administeranotherdose PPSV23at least5 yearsafter               1 doseVARif previously received 1 dosevaricella-
 PPSV23 (note: only 1 dose PPSV23 recommended at                containing vaccine, or dose 1 of2-dose series VAR
 age 65 years or older)                                         (dose 2:4-8weekslater) if previously did not receive
                                                                anyvaricella-containingvaccine, regardlessofwhether
                                                                U-S. -born before 1980



02/19/19                                                                                 Centers for DiseaseControl and Prevention I Recommended Adult Immunization Schedule, United States, 2019 I Page6
